Weiss, J.,
dissents and votes to affirm in a memorandum.
Weiss, J. (dissenting). I respectfully dissent. As the majority aptly notes, it is now established that a landlord may be liable to a third person injured by a tenant’s dog where the landlord is aware of both "the prospective presence of the dog and of its vicious propensities” at the time of the initial letting (Strunk v Zoltanski, 62 NY2d 572, 578; see, Meyers v Haskins, 140 AD2d 923, 924). In her brief, defendant acknowledges that, through her agents, she knew that Ronald Beauparlant (the lessee) intended to keep a dog on the premises. However, in support of her motion, defendant expressly denied that either she or her agents was informed as to any vicious propensities of the dog when the lease was negotiated (see, Gill v Welch, 136 AD2d 940). Specifically, defendant’s mother, Betty Lent, averred that she personally negotiated the lease with Beauparlant and received his assurance that the dog was a "good dog”. In opposition, plaintiffs offered the affidavits of Edith and Irving Levenberg, the victim’s grandparents who lived next door to the subject premises. The Levenbergs both recounted instances of vicious behavior, including occasions *970where the dog barked and lunged at them while tied to a rope. Additionally, they stated that Beauparlant advised the dog was a “biter” and had actually bitten a guest at his home on a prior occasion. As the majority emphasizes, this postlease evidence does not establish actual knowledge of vicious propensity at the inception of the lease. In this sense, I agree that Strunk is factually distinguishable. Nonetheless, under the circumstances presented, I cannot agree that defendant is entitled to summary judgment dismissing the complaint. Betty Lent, by her own admission, “did not inquire any further as to the dog’s disposition” after being informed it was a “good dog” (see, Merwin v McCann, 129 AD2d 925). Nor did she even see the dog. In my view, implicit in the landlord’s duty delineated in Strunk is the minimal requirement of ascertaining what type of dog will be maintained (see, Strunk v Zoltanski, supra, at 576; cf., Georgianna v Gizzy, 126 Misc 2d 766, 767). Indeed, in Strunk the Court of Appeals recognized that where a tenant intends to keep a watch or guard dog, the landlord is obligated to take reasonable protective precautions. For all defendant knew prior to confirming the lease, Beauparlant could well have intended to utilize his dog in this capacity. While the majority proffers a generous assessment of an Afghan hound’s character, the record does not support this description. According plaintiff the benefit of every reasonable inference, it is my opinion that a triable question of fact exists as to whether defendant exercised reasonable care in allowing the dog on the premises (see, Meyers v Haskins, supra, at 924-925).
Alternatively, it is further significant that a landlord who becomes aware of the vicious propensities of a tenant’s dog during the term of the lease and has retained authority over the premises may also be liable to a third party (see, Strunk v Zoltanski, supra, at 575). Here, the Levenberg affidavits present a triable issue as to whether defendant, through her agents, knew or should have known of this dog’s purported vicious character (see, Merwin v McCann, supra, at 926; Brophy v Columbia County Agric. Socy., 116 AD2d 873, 875). Moreover, the record indicates that Beauparlant enjoyed only a month-to-month tenancy, giving rise to the further question of whether defendant retained sufficient control to implement any necessary safety measures (Cronin v Chrosniak, 145 AD2d 905). Accordingly, I would affirm Supreme Court’s order.